UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-7134


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL E. WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00344-HEH-1)


Submitted:   January 5, 2017                 Decided:   January 11, 2017


Before GREGORY, Chief Judge, and SHEDD and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Williams, Appellant Pro Se. Olivia L. Norman, OFFICE
OF THE UNITED STATES ATTORNEY, Stephen David Schiller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael     E.    Williams   appeals    the   district    court’s      order

granting   his    18   U.S.C.    § 3582(c)(2)   (2012)    motion.      We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Williams, No. 3:03-cr-00344-HEH-1 (E.D. Va. Aug. 10,

2016).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented    in   the   materials

before   this    court   and    argument   would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2